EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
The amendments made in the claims in the Amendment filed December 10, 2020 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 1-20 has been withdrawn due to Applicant’s amendments in the claims in the Amendment filed December 10, 2020.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s amendment was not sought because the Examiner’s Amendment corrects the dependency of claim 16 from claim 9 to claim 12 (Applicant very most likely intended claim 16 to depend upon claim 12, since claim 12 is the only claim (a) that depends upon independent claim 9 and (b) that recites a “metallic core” other than claim 16 

The application is amended as follows:

In the claims:

In claim 16, line 1, replace “claim 9” with --claim 12--.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1 and 9, a search of the prior art did not uncover a reference or combination of references that teach or suggest a turbine blade as claimed having all structural and compositional limitations, including such a turbine blade having structural relationships between the claimed parts of the blade, including where the bead extends beyond the outer surfaces of the first and second CMC components, where blade is formed in such a way that the bead and the first and second CMC components become a single contiguous component 

In regard to independent claim 17, a search of the prior art did not uncover a reference or combination of references that teach or suggest a method of manufacturing a turbine blade as claimed having all structural and compositional limitations, including such a turbine blade having structural relationships between the claimed parts of the blade, including where the bead extends outward beyond the outer surfaces of the first and second CMC components.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782